Citation Nr: 1019345	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-17 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:  Peter J. Meadows, Attorney at Law	


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Notably, this claim was previously denied by the Board in 
June 2009, and the Veteran appealed the decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Subsequently, 
the Veteran, through his representative, and the Secretary of 
Veterans Affairs submitted a Joint Motion for Remand (Joint 
Motion) requesting that the Board's decision be vacated and 
remanded.  In a January 2010 Order, the Court granted the 
Joint Motion and remanded the case to the Board for further 
appellate review.  The case now returns to the Board 
following the Court Order.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.   

The Veteran claims that his currently diagnosed bilateral 
hearing loss disability is a result of exposure to acoustic 
trauma aboard the USS Baltimore in the form of five inch and 
eight inch guns.  His claims file contains a medical opinion 
dated in February 2007 from a treating physician and a March 
2008 compensation and pension examiner's opinion.  VA has a 
duty to ensure that any examination or VA opinion it provides 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board observes, however, that neither medical 
opinion was adequate for rating purposes.  For example, the 
March 2008 examiner's opinion was merely speculative, stating 
that recreational noise may have accounted for the Veteran's 
hearing loss along with the natural aging process.  The 
February 2007 opinion found both that military noise exposure 
was more likely as not a contributing factor to his hearing 
impairment and that the Veteran's hearing loss was consistent 
with aging and noise-induced cochlear pathology.  

Thus, neither examiner provided an adequate opinion regarding 
the etiology of the Veteran's hearing loss disability.  The 
Board, therefore, finds that a remand is necessary to provide 
the Veteran with an adequate medical opinion that relies on 
all the evidence of record, fully explains all findings and 
opinions in sufficient detail, and does not rely on 
speculation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for an appropriate 
examination to determine the etiology 
or onset of his currently diagnosed 
hearing loss disability.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically state 
whether there is a 50 percent 
probability or greater that the 
Veteran's current hearing loss 
disability is etiologically related to 
his active military service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached, 
and address all contradictory evidence 
of record and also the Veteran's 
contentions as to service incurrence. 

2.	 Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the Veteran 
of any scheduled VA examination must be 
placed in the Veteran's claims file.

3.  After any additional development 
deemed necessary is accomplished, 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law, as 
well as regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the Veteran.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, if in order.      

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



